 

Exhibit 10.4

 

EXECUTION COPY

 

MASTER NETTING AGREEMENT

 

MASTER NETTING AGREEMENT (the “Agreement”), dated as of April 9, 2018, by and
among Real Goods Solar, Inc., a Colorado corporation with offices located at 110
16th Street, Suite 300, Denver, CO 80202 (the “Company”) and the investor
signatory hereto (the “Investor”, and together with the Company, the “Parties”
and each a “Party”).

 

WHEREAS, prior to the date hereof, (i) the Parties and certain other investors
have entered into that certain Securities Purchase Agreement, dated March 30,
2018, as amended, pursuant to which, among other things, the Investor shall,
among other things, acquire a senior secured convertible note (the “Series B
Note”) issued by the Company (the “Securities Purchase Agreement”), which is
secured by a first priority perfected lien in the Investor Note (as defined
below) and (ii) the Parties have entered into that certain Note Purchase
Agreement, dated April 9, 2018, pursuant to which, among other things, the
Company shall acquire a secured promissory note (the “Investor Note”) issued by
the Investor (the “Note Purchase Agreement”), which is secured by certain
Eligible Assets (as defined in the Investor Note), as payment of the purchase
price of the Series B Note pursuant to the Securities Purchase Agreement. The
Note Purchase Agreement, the Investor Note, the Series B Notes and the
Securities Purchase Agreement are collectively referred to herein as the
“Underlying Agreements”;

 

WHEREAS, each Party desires to provide in this Master Netting Agreement for,
among other things, further clarification of its right (but not, in the case of
Investor only, its obligation) to Net (as defined below) all Obligations (as
defined below) arising under the Underlying Agreements upon the occurrence of
(i) with respect to Investor, at the Investor’s option from and after the
occurrence of either (A) a Minimum Price Failure (as defined in the Investor
Note), an Investor Note Acceleration (as defined in the Investor Note), an Event
of Default (as defined in the Series B Note) or a Change of Control (as defined
in the Series B Note) (in each case, whether or not the Investor has effected an
Acceleration (as defined below)) or, if after October 9, 2018, an Equity
Conditions Failure (as defined in the Series B Note) that is continuing or (B)
any date on or after the Eligible Optional Netting Date (as defined in the
Investor Note) (whether or not a Default then exists or the Investor has
effected an Acceleration) or (ii) automatically upon the occurrence of Maturity
Netting (as defined in the Investor Note), Redemption Netting (as defined in the
Investor Note), Bankruptcy Event of Default Netting (as defined in the Investor
Note) or any Prohibited Transfer (as defined in the Investor Note), in each
case, and recover against the other Party under and across the Underlying
Agreements as herein specified and to treat this Agreement and the Underlying
Agreements as a single agreement for the purposes set forth herein and the Note
Purchase Agreement and the Securities Purchase Agreement each as a “securities
contract” (11 U.S.C. § 741), or other similar agreements; and

 

WHEREAS, the Parties desire that the provisions of each Underlying Agreement
remain in force under each applicable Underlying Agreement to the extent such
provisions are not expressly superseded or amended hereby.

 

NOW THEREFORE, in consideration of the mutual agreements herein made and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party agrees as follows:

 

 

 

 

1.          Single Agreement. This Agreement is entered into in reliance on the
Parties' agreement that for the purposes set forth herein this Agreement and the
Underlying Agreements form a single integrated agreement between the Parties,
and the Parties would not otherwise enter into this Agreement and the Underlying
Agreements. The Company and the Investor hereby acknowledge and agree (a) that
the Note Purchase Agreement and the Securities Purchase Agreement each are a
“securities contract” as defined in 11 U.S.C. § 741 and that Investor shall have
all rights in respect of the Underlying Agreements as are set forth in 11 U.S.C.
§ 555 and 11 U.S.C. § 362(b)(6), and (b) that this Agreement is a “master
netting agreement” as that term is used in 11 U.S.C. § 362(b)(27) and 11 U.S.C.
§ 561 and is a “master agreement” as that term is used in 11 U.S.C. § 362(b)(6)
and that Investor shall have all rights in respect of this Agreement (and in
respect of the Underlying Agreements as incorporated herein) as are set forth in
11 U.S.C. § 362(b)(27), 11 U.S.C. § 561, and 11 U.S.C. § 362(b)(6), including in
respect of both the foregoing clause (a) and the foregoing clause (b), without
limitation, all rights of credit, deduction, setoff, offset, recoupment, and
netting (collectively, “Netting” or “Net”) as set forth in this Agreement, the
Investor Note and the Series B Note.

 

2.          Definitions. Terms capitalized herein but not defined herein shall
have the meanings given to such terms in the Securities Purchase Agreement. In
the event of any conflict or inconsistency between a term defined herein and in
any of the Underlying Agreements, such term as used in this Agreement shall
govern and have the meaning ascribed to it in this Agreement for the purposes of
this Agreement. All references to “$” shall be to lawful currency of the United
States of America, unless otherwise specified. All references to Sections,
Exhibits, and other provisions are to Sections, Exhibits and other provisions of
this Agreement unless otherwise expressly stated. The following terms used in
this Agreement are defined as follows:

 

“Acceleration” means the acceleration, exercise of redemption rights, required
redemption, exercise of prepayment rights or the occurrence of the Maturity Date
(as defined in the Series B Note or Investor Note, as applicable), in whole or
in part, of the Series B Note or the Investor Note, as applicable, in accordance
with this Agreement or the applicable Underlying Agreement.

 

“Bankruptcy Code” means Title 11 of the U.S. Bankruptcy Code.

 

“Default” means, as applicable, a Default (as defined in the Investor Note) or
an Event of Default (as defined in the Series B Note).

 

“Netting Party” means the Party exercising the right to effect any Netting
hereunder or under the applicable Underlying Agreement.

 

“Other Party” means the Party other than the Netting Party.

 

“Obligation” or “Obligations” means, with respect to a Party, each and every
present or future payment or performance obligation or liability of such Party
under this Agreement or an Underlying Agreement, whether fixed, matured,
unmatured, liquidated, or unliquidated.

 

“Unpaid Amounts” means, as of any date of determination, the Obligations owed by
one Party to the other under such Underlying Agreements that have not been paid
as of the date of determination, whether or not such amounts are then due and
payable and without regard to the fair market value of the Series B Note or the
Investor Note at such time, as applicable.

 

 - 2 - 

 

 

3.          Netting.

 

(a)          Optional Netting. Upon the occurrence of (i)(A) a Minimum Price
Failure, an Investor Note Acceleration, an Event of Default or a Change of
Control (in each case, whether or not the Investor has effected an Acceleration)
or (B) if after October 9, 2018, an Equity Conditions Failure that is continuing
(each, a “Default Netting Event”, and all the principal of the Investor Note
then outstanding, the “Default Optional Permitted Amount”), or (ii) any date on
or after the Eligible Optional Netting Date (whether or not a Default then
exists or the Investor has effected an Acceleration) (as applicable, each an
“Eligible Optional Permitted Amount”, and together with any Default Optional
Permitted Amount, each a “Permitted Amount”), the Investor may, without further
notice to the Company, Net (each, an “Optional Netting”) any Permitted Amount of
any Unpaid Amount owed by the Investor to the Company under the Investor Note or
any other Underlying Agreement against (across or within each or all of the
Underlying Agreements) (x) any Unpaid Amounts owed by the Company to the
Investor under the Series B Notes or (y) any Unpaid Amounts owed by the Company
to the Investor under any other Underlying Agreement.

 

(b)          Automatic Netting. Upon the occurrence of an Acceleration either
occurring in connection with (i) a Redemption Netting, (ii) a Bankruptcy Event
of Default Netting, (iii) Maturity Netting or (iv) any Prohibited Transfer, in
each case, with respect to any Unpaid Amounts then owed by the Investor to the
Company under the Investor Note and subject to such applicable Netting pursuant
to the terms of the Investor Note (such related aggregate amount of Restricted
Principal (as defined in the Series B Note) of the Series B Note subject to such
applicable Netting, each an “Acceleration Amount”), the Company shall, without
further notice to the Investor, Net an Acceleration Amount of Restricted
Principal owed by the Company to the Investor under the Series B Note against an
amount of Principal (as defined in the Investor Note) then outstanding under the
Investor Note equal to such Acceleration Amount.

 

(c)          Miscellaneous.

 

(i)          If an Unpaid Amount is unascertainable, the Investor may, acting in
a commercially reasonable manner, estimate the Unpaid Amount thereof and Net in
respect of the estimate, subject to accounting to the Company when the Unpaid
Amount is ascertained. For the avoidance of doubt, except with the written
consent of the Investor to a different application of Netting against any Unpaid
Amounts, in the event of Optional Netting pursuant to paragraph (a) above, if
Unpaid Amounts exist with respect to both the Series B Notes and other
Underlying Agreements, the Netting shall be applied first to obligations under
such other Underlying Agreements (until such obligations are satisfied in full)
and thereafter to obligations under the Series B Notes.

 

(ii)        All Netting provisions of the Investor Note, including without
limitation the provisions set forth in Section 7 of the Investor Note, are
hereby incorporated in this Agreement and made a part hereof as if such
provisions were set forth herein.

 

 - 3 - 

 

 

(iii)        The right of Netting provided for in this Section 3 is in addition
to but without duplication of, and not in limitation of, any other right or
remedy available to the Parties, whether arising under this Agreement or any
Underlying Agreement, or any other agreement, under applicable law, in equity,
or otherwise. The Netting provided in this Section 3 shall be permitted without
regard to fair market value of the Series B Note or the Investor Note at any
given time of determination and without giving effect to equitable subordination
or any other condition effecting the rank or priority of any Obligations under
any Underlying Agreement.

 

(iv)        The Netting Party shall give the Other Party notice of any Netting
pursuant to this Section 3, as soon as practicable thereafter, provided that
failure to give such notice shall not affect the validity of the Netting.

 

4.          Representations and Warranties. As of the later of (x) the Closing
Date (as defined in the Securities Purchase Agreement) and (y) the Closing Date
(as defined in the Note Purchase Agreement) (such later date, the “Effective
Date”), each Party represents and warrants to the other Party that (i) it is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation, formation, or organization and any other
jurisdictions where its activities so require, has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary actions to authorize such execution,
delivery, and performance; (ii) the person signing this Agreement on its behalf
was duly authorized to do so on its behalf on the Effective Date; (iii) this
Agreement and the Underlying Agreements to which it is a party constitute its
legal, valid, and binding obligations, enforceable against it in accordance with
their terms, subject to applicable bankruptcy, reorganization, insolvency,
conservatorship, receivership, moratorium, or other similar laws affecting
creditors' rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law); (iv) its execution and delivery of this
Agreement does not contravene, or constitute a default under, any provision of
applicable law or regulation (including, without limitation, any order, decree,
judgment, injunction, or other judicial or governmental restriction applicable
to such Party or any portion of its assets) or of the organizational documents
of such Party, or of any material agreement, judgment, injunction, order, decree
or other instrument binding upon such Party or result in the creation or
imposition of any lien on any asset of such Party other than as provided herein;
and (v) the jurisdiction of the Company’s incorporation, formation, or
organization and the location of its chief executive office are correctly set
forth in the Underlying Agreements.

 

5.          Interpretation. The Parties intend that (a) this Agreement
constitute and be deemed to be a “master netting agreement” (or any
substantially similar term) and that the Parties be deemed to be “master netting
agreement participants” (or any substantially similar term) within the meaning
of, and as such terms are used in, any law, rule, regulation, statute, or order
applicable to the Parties' rights herein, whether now or hereafter enacted or
made applicable, including, but not limited to, the Bankruptcy Code at 11 U.S.C.
§§ 101(25), 101(47), 101(53B), 741(7) and 761(4); and (b) all Netting
effectuated pursuant to this Agreement or any Underlying Agreement, be governed
by the following Bankruptcy Code sections in the event of the bankruptcy of
either Party: (i) Sections 555, 556, 559 and 560; (ii) Section 362(b)(6), (7)
and/or (17); (iii) Sections 546(e)-(g); and (iv) Section 548(d)(2). The Parties
also agree that such Netting contemplated hereunder or under any Underlying
Agreement arise under “securities contracts” and constitute “settlement
payments” as set forth in Sections 101 and 741 of the Bankruptcy Code. The
Parties further intend that the Underlying Agreements constitute “securities
contracts” as such term is defined in the Bankruptcy Code. Moreover, with
respect to any Underlying Agreement, each Party thereto constitutes a
“stockbroker”, “financial institution” or “securities clearing agency” within
the meaning of, and as such terms are used in the Bankruptcy Code and/or any
law, rule, regulation, statute, or order applicable to the Parties' rights
herein, whether now or hereafter enacted or made applicable.

 

 - 4 - 

 

 

6.          Conflicts and Inconsistencies. In the event of any conflict or
inconsistency between any provision of this Agreement and any provision of any
Underlying Agreement concerning the matters set forth in this Agreement, the
provisions of this Agreement shall govern.

 

7.          Miscellaneous.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

 - 5 - 

 

 

(c)          Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. The Parties intend that this Agreement be
construed to give full effect to the intent of the Parties with respect to the
Netting provisions contained herein. If any portion of the Netting contemplated
herein shall be in any respect deemed or held to be invalid, illegal, or
unenforceable, all other provisions of this Agreement shall survive.

 

(e)          Amendments. No provision of this Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the Investor.

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement shall be
governed by the provisions of Section 9(f) of the Securities Purchase Agreement.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
No party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)           Survival. The representations, warranties, agreements and
covenants shall survive the Effective Date. The Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)          Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

 - 6 - 

 

 

(l)            No Waiver. A failure or delay in exercising any right, power, or
privilege in respect of any Underlying Agreement or this Agreement will not be
presumed to operate as a waiver of that right, power, or privilege, and a single
or partial exercise of any right, power, or privilege will not be presumed to
preclude any subsequent or further exercise of that right, power, or privilege,
or the exercise of any other right, power, or privilege.

 

(m)          Term. This Agreement shall continue in effect from the Effective
Date until terminated by agreement of the Parties or, if earlier, such time as
no Investor Note remains outstanding.

 

[Signature Page Follows]

 

 - 7 - 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Master Netting Agreement to be duly executed as of the
date first written above.

 

  COMPANY:       REAL GOODS SOLAR, INC.       By: /s/ Dennis Lacey     Name:
Dennis Lacey     Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Master Netting Agreement to be duly executed as of the
date first written above.

 

  INVESTOR:         By:       Name:    

Title: 

 

 

 

 

[Note to Exhibit 10.4 to Current Report on Form 8-K]

 

On April 9, 2018, the Company entered into substantially identical but separate
Master Netting Agreements in the form of the preceding Master Netting Agreement
with each of the following investors:

 

Alto Opportunity Master Fund, SPC - Segregated Master Portfolio B

Hudson Bay Master Fund LTD

 

 

